Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner recognizes Applicant Arguments/Remarks Made in an Amendment filed March 10th, 2021, where claims 2, 3, 4, 6, and 9 have been canceled, where claims 1, 5, 7, 10, 11, and 15 have been amended, and where claims 8, 12, 13, 14, and 16 are the original claims.
Regarding objections to the drawing, Examiner appreciates the corrections made with the replacement sheets. The objections of the drawings have been withdrawn. 
Regarding objections to the abstract, Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment filed March 10th, 2021, with respect to the Abstract objection have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 
Regarding objections to the specification, the Applicant has made corrections to the drawings and persuasively argued the abstract objection, see Applicant Arguments/Remarks Made in an Amendment filed March 10th, 2021. The objection of the specification has been withdrawn. 
Regarding the objections to claim 5 to 11, Applicant has corrected informalities as recommended. The objections of claims 5 to 11 have been withdrawn.
Regarding the 112(a) rejections to the claim 1 and dependent claims, Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment filed March 10th, 2021, with respect to the claim 1 have been fully considered but are moot because the claims have been amended so the 112(a) rejections do not apply anymore.
Regarding the 112(b) rejections to the claim 1, 5, 13, and dependent claims, Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment filed March 10th, 2021, with 
Regarding the 103 rejections to claims 1 to 4 and 12 to 15 based on Grant in view of Marcoux, Applicant's arguments filed March 10th, 2021 argue that neither Grant nor Marcoux teaches the abnormality detection mechanism as claimed in claim 1. 
Applicant argues that it is not seen where the cited reference discloses or anticipates the claimed structure of the invention and uses an example: citing that Grant shows a motor means 18 which captures means 20 which attached to damper operating cam 25 and damper blades 17. However, Examiner relies on column 2 lines 36 to 47 to show that the motor means of Grant is attached to a damper operating cam 25 but NOT to damper blades 17. The damper cam is rotated by the motor of Grant which then pushes the damper blades open but is not attached to the motor means as Applicant claims.
Applicant further argues the dampers means 10 is arranged in a motor switch 21 and a hold-in switch 23; however, Examiner relies on Figure 2 to show that the damper 10 refers to the whole assembly and that the blades of the damper arranged with gears, cams, and shafts that allow the multiple switches to be depressed based on the angular position of the blade.
Applicant further argues that the motivation of Grant is to permit the rpm’s of the damper blades to be varied in accordance with the requirements of the user. Examiner agrees with Applicant on the verbiage of Grant but notes that modifying rpm is a kin to controlling on and off of a device. Examiner also relies on the specification and claims (column 2 lines 48 to 51, claim 1) to show that Grant’s motivation also includes to modulate the damper to regulate the flow of cold air, which matches the motivation of the Applicant.
Applicant also argues that Grant does not disclose the abnormality detection mechanism. Examiner relies on Applicant’s own specification noting that the detector 92 could be a switch that is 
Applicant also argues that Marcoux does not make up for the abnormality detection mechanism deficiency of Grant. Applicant summarizes Marcoux well and shows that Marcoux is analogous art with motor control of a damper assembly. As mentioned before, Marcoux has a computer capable of processing different signals and although it would not be anticipatory, it would still be obvious to add the computer to Grant. The combined teachings would then teach an abnormality detection mechanism. 
Applicant further argues and Examiner agrees that the mechanism is non-trivial because “the detector outputs a signal different from a normal state and thus it can be detected that the driven wheel is unable to be turned.” However, the Applicant admits in the specification and in the Applicant Arguments/Remarks Made in an Amendment filed March 10th, 2021 that what is important is that the signal is different from a normal state. Therefore, prior art showing that a signal generated from the driven wheel not able to be turned is different from a normal signal generated from the driven wheel able to be turned would read on the claimed feature. Therefore, Applicant's arguments filed March 10th, 2021 regarding the 103 rejections to claims 1 to 4, 12 to 15, and the respective dependent claims have been fully considered, but they are not persuasive.
However, Applicant has amended the claims so the Applicant’s arguments with respect to claims 1, 5, 7, 10, 11, 15, and their respective dependent claims have been considered but are moot because applicant has amended the claims. 
Regarding the 103 rejections to claims 5 to 11 based on Grant in view of Marcoux and further in view of Fillion, Applicant's arguments filed March 10th, 2021 are similar to the arguments regarding th, 2021 regarding the 103 rejections to claims 5 to 11, and the respective dependent claims have been fully considered, are not persuasive, and are moot because claims have been amended.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US Patent No. 4506829) in view of Marcoux (US Publication No. 20060151736) and in further view of Fillion (US Patent No. 4411348).
Regarding claim 1, Grant teaches a drive device (annotated Figure 1), a detection mechanism (detectors 21 and 23), a drive source (18), a drive member (20, 22, 25; annotated Figure 2) to which power of the drive source (18) is transmitted ; a driven member (17, annotated Figure 2) operably coupled to the drive member (20, 22, 25) and structured such that, in response to the drive member (20, 22, 25) being turned in a first direction (annotated Figure 2) around a first axial line (annotated Figure 2), the driven member (17) is turned in a first direction (annotated Figure 2) around a second axial line (Figure 2); and in response to transmission of the power from the drive member (20, 22, 25) being disconnected (column 1 lines 32 to 40), the driven member (17) is turned in a second direction (annotated Figure 6) around the second axial line (annotated Figure 2 and 6) and a detector (21, 23) structured to output a signal (understood that a switch closing a circuit is a signal, column 3 lines 4 to 8) in response to the driven member (17) being turned in the second direction (annotated Figure 2) around the second axial line (annotated Figure 2); the driven member (17) comprises an abutting part (28) structured to contact with the transmission member (24, annotated Figures 1 and 2) in the normal state [AltContent: textbox (Grant: Figures 1 to 4)]
    PNG
    media_image1.png
    877
    883
    media_image1.png
    Greyscale

[AltContent: textbox (Grant: Figures 5 to 6)]
    PNG
    media_image2.png
    637
    560
    media_image2.png
    Greyscale

However, Grant fails to explicitly teach an abnormality detection mechanism; wherein a signal outputted in a normal state that the driven member is normally turned is different from a signal outputted in an abnormal state that turning of the driven member is prevented;  the drive device further comprises a transmission member which is turnable around a third axial line in cooperation with turning of the drive member around the first axial line; the drive member comprises a position detection cam face structured to turn the transmission member around the third axial line; the transmission member is urged in a direction coming close to the detector by a first urging member; wherein the detector outputs a first signal corresponding to an angular position of the drive member in response to the drive member driving the driven member in the first direction around the second axial line; the  corresponding to an angular position of the drive member in the normal state; the detector outputs a third signal in the abnormal state;  the first signal, the second signal and the third signal are respectively different from each other; the detector outputs the first signal, the second signal and the third signal corresponding to a position of the transmission member; the transmission member comprises a first arm part structured to contact with the position detection cam face; and a second arm part structured to abut with the abutting part in the normal state. 
Marcoux teaches a drive device with an abnormality detection mechanism (paragraph 0001), wherein a signal outputted in a normal state (paragraphs 0054 and 0055) that the driven member (14) is normally turned is different from a signal outputted in an abnormal state (paragraphs 0056, 0057, and 0058) that turning of the driven member (14) is prevented (understood normal is not jammed and abnormal is jammed and that CPU is required for signal processing); wherein the detector (75; paragraph 0050: In order to facilitate detection and correction of a jammed damper member the damper assembly may be provided with any type of desired damper position detection means) outputs a first signal (paragraph 0054, understood light detection by 75 is “opening”) corresponding to an angular position of the drive member (22) in response to the drive member (22) driving the driven member (30) in the first direction (CCW) around the second axial line (34); the detector (75) outputs a second signal (paragraph 0055) corresponding to an angular position of the drive member (75) in the normal state (motor moves); the detector (75) outputs a third signal (paragraph 0058, not normal state) in the abnormal state (motor does not move);  the first signal, the second signal and the third signal are respectively different from each other (paragraphs 0054 to 0058); the detector (75) outputs the first signal (paragraph 0054), the second signal (paragraph 0055) and the third signal (paragraph 0058) corresponding to a position of the transmission member (72, light disk) for detecting the position of a damper in relation to its predetermined correct open and closed states including maximum open state as well as jammed open or jammed closed states (paragraph 0001).
[AltContent: textbox (Marcoux: Figure 1)]
    PNG
    media_image3.png
    749
    556
    media_image3.png
    Greyscale

Therefore it would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the combined teachings to include wherein the detector outputs a first signal corresponding to an angular position of the drive member in response to the drive member driving the driven member in the first direction around the second axial line; the detector outputs a second signal corresponding to an angular position of the drive member in the normal state; the detector outputs a third signal in the abnormal state;  the first signal, the second signal and the third signal are respectively different from each other; the detector outputs the first signal, the second signal 
Fillion teaches the transmission member (15, part that presses the button 16) comprises a first arm part (15”) structured to contact with the position detection cam face (12); and a second arm part (59) structured to abut with the abutting part (57 and 58) in the normal state (Figure 3, normal operating condition) to align cam notches with the switch control member (column 1 lines 23 to 24).
[AltContent: textbox (Fillion: Figure 2)]
    PNG
    media_image4.png
    448
    513
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include the transmission member comprises a first arm part structured to contact with the position detection cam face; and a second arm part structured to abut with the abutting part in the normal state in view of the teachings of Fillion to align cam notches with the switch control member.
Additionally, courts have ruled rearrangement of part (MPEP 2144.04, VI) has no patentable significance unless a new and unexpected result is produced, it would have been obvious to one having 
	Regarding Claim 7, as applied to claim 1, the combined teachings teach the invention described above as well as wherein the abutting part (Grant: 28) is structured such that, in the normal state, the abutting part (Grant: 28) temporarily pushes away the transmission member (Grant: 24, column 2 lines 44 to 47) in a second direction (Grant: annotated Figure 2) around the third axial line and then the abutting part (Grant: 28) is turned in the second direction around the second axial line (Grant: annotated Figure 2).
Regarding Claim 8, as applied to claim 7, the combined teachings teach the invention described above as well as wherein at least one of the abutting part (Grant: 28) and the transmission member (Grant: 24) is displaced by a reaction force (Grant: annotated Figure 2, understood that as drive member rotate, a reaction force rotates the driven member, the abutting member, and transmission member, column 2 lines 41 to 47) in response to the transmission member (Grant: 24) and the abutting part (Grant: 28) being abutted with each other.
Regarding Claim 10, as applied to claim 1, the combined teachings teach the invention described above as well as wherein the abutting part (Grant: 28, annotated Figure 5) is structured 
Regarding Claim 11, as applied to claim 1, the combined teachings teach the invention described above but fail to teach wherein the abutting part (Grant: 28, annotated Figure 5) is integrally structured in the driven member (Grant: 17). 
However, applicant has not disclosed that having an abutting part does anything more than produce the predictable result of wherein the abutting part is integrally structured in the driven member. Since it has been held that making integral (MPEP 2144.04 V, B) has no patentable significance unless a new and unexpected result is produced it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the abutting part of Grant to be integral to the driven member (Grant: 17) and meet the claimed limitations in order to provide the predictable results of wherein the abutting part is integrally structured in the driven member.
Regarding Claim 12, as applied to claim 1, the combined teachings teach the invention described above but fail to teach wherein the abutting part (Grant: 28, annotated Figure 5) is integrally structured in the driven member (Grant: 17). 
Regarding Claim 14, as applied to claim 1, the combined teachings teach further wherein the drive source (Grant: 18) is a motor (Grant: column 1 lines 20 to 22) structured to rotate the drive member (Grant: 20, 22, 25) in only the first direction around the first axial line (Grant: annotated Figure 2).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US Patent No. 4506829) in view of Hirota (US Publication No. 20140005896) and in further view of Marcoux (US Publication No. 20060151736) and Fillion (US Patent No. 4411348).
Regarding claim 15, Grant teaches a drive device (annotated Figure 1), a detection mechanism (detectors 21 and 23), a drive source (18), a drive member (20, 22, 25; annotated Figure 2) to which power of the drive source (18) is transmitted ; a driven member (17, annotated Figure 2) operably coupled to the drive member (20, 22, 25) and structured such that, in response to the drive member (20, 22, 25) being turned in a first direction (annotated Figure 2) around a first axial line (annotated Figure 2), the driven member (17) is turned in a first direction (annotated Figure 2) around a second axial line (Figure 2); and in response to transmission of the power from the drive member (20, 22, 25) being disconnected (column 1 lines 32 to 40), the driven member (17) is turned in a second direction (annotated Figure 6) around the second axial line (annotated Figure 2 and 6) and a detector (21, 23) structured to output a signal (understood that a switch closing a circuit is a signal, column 3 lines 4 to 8) in response to the driven member (17) being turned in the second direction (annotated Figure 2) around the second axial line (annotated Figure 2); the driven member (17) comprises an abutting part (28) structured to contact with the transmission member (24, annotated Figures 1 and 2) in the normal state and displace the transmission member (24).
However, Grant fails to explicitly teach an abnormality detection mechanism; wherein a signal outputted in a normal state that the driven member is normally turned is different from a signal outputted in an abnormal state that turning of the driven member is prevented; the drive device further comprises a transmission member which is turnable around a third axial line in cooperation with turning of the drive member around the first axial line; the drive member comprises a position detection cam face structured to turn the transmission member around the third axial line; the transmission member is urged in a direction coming close to the detector by a first urging member; wherein the detector outputs a first signal corresponding to an angular position of the drive member in response to the drive member driving the driven member in the first direction around the second axial line; the detector outputs a second signal corresponding to an angular position of the drive member in the normal state; 
Hirota teaches an abnormality detection mechanism (CPU 41, abnormality detection section S9) to provide a grille shutter control device that promptly eliminates an abnormality in the operation of a shutter (paragraph 0006).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the teachings of Grant to include an abnormality detection mechanism in view of the teachings of Hirota to provide a grille shutter control device that promptly eliminates an abnormality in the operation of a shutter.
Marcoux teaches wherein a signal outputted in a normal state (paragraphs 0054 and 0055) that the driven member (14) is normally turned is different from a signal outputted in an abnormal state (paragraphs 0056, 0057, and 0058) that turning of the driven member (14) is prevented (understood normal is not jammed and abnormal is jammed and that CPU is required for signal processing); wherein the detector (75; paragraph 0050: In order to facilitate detection and correction of a jammed damper member the damper assembly may be provided with any type of desired damper position detection means) outputs a first signal (paragraph 0054, understood light detection by 75 is “opening”) corresponding to an angular position of the drive member (22) in response to the drive member (22) driving the driven member (30) in the first direction (CCW) around the second axial line (34); the detector (75) outputs a second signal (paragraph 0055) corresponding to an angular position of the drive member (75) in the normal state (motor moves); the detector (75) outputs a third signal (paragraph 0058, not normal state) in the abnormal state (motor does not move);  the first signal, the second signal 
Therefore it would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the combined teachings to include wherein the detector outputs a first signal corresponding to an angular position of the drive member in response to the drive member driving the driven member in the first direction around the second axial line; the detector outputs a second signal corresponding to an angular position of the drive member in the normal state; the detector outputs a third signal in the abnormal state;  the first signal, the second signal and the third signal are respectively different from each other; the detector outputs the first signal, the second signal and the third signal corresponding to a position of the transmission member in view of the teachings of Marcoux for detecting the position of a damper in relation to its predetermined correct open and closed states including maximum open state as well as jammed open or jammed closed states.
Fillion teaches the transmission member (15, part that presses the button 16) comprises a first arm part (15”) structured to contact with the position detection cam face (12); and a second arm part (59) structured to abut with the abutting part (57 and 58) in the normal state (Figure 3, normal operating condition) to align cam notches with the switch control member (column 1 lines 23 to 24).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include the transmission member comprises a first arm part structured to contact with the position detection cam face; and a second arm part structured to abut with the abutting part in the normal state in view of the teachings of Fillion to align cam notches with the switch control member.

Regarding claim 16, as applied to claim 15, the combined teachings teach the invention as described above but fail to teach wherein the abnormal state is occurred due to that, when the opening part is to be closed by the baffle, a foreign matter is caught between the baffle and the frame and thereby turnings of the baffle and the driven member are prevented.
Hirota further teaches wherein the abnormal state is occurred due to that, when the opening part is to be closed by the baffle, a foreign matter is caught between the baffle and the frame and thereby turnings of the baffle and the driven member are prevented (paragraph 0022 and 0023) for informing the user of the abnormality in the operation of the shutter (abstract).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the abnormal state is occurred due to that, when the opening part is to be closed by the baffle, a foreign matter is caught between the baffle and the frame and thereby turnings of the baffle and the driven member are .
Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, the art teaches a multitude of damper driving devices having a plurality of shafts and gears to open and close a damper, unidirectional motors, springs, cams, and button-type signal generators. As such, Examiner was able to find a combination of prior art that reads on most of the claims of the Applicant’s invention. However, Examiner was unable to find, per claim 5, the driven member is structured to temporarily displace the transmission member in a middle of turning of the driven member in the second direction around the second axial line. Examiner does not find a temporary displacement of a button in the context of the Applicant’s specification to be well known in the art. In addition, analogous art teach similar mechanisms, but it would not be obvious to a person having ordinary skill in the art at a time the invention was effectively filed to combine them. Therefore, Examiner finds no reason to reject claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding claim 13, the art teaches the components required for the invention as claimed. But although prior art exists that have a second urging member, the addition of the second urging member to achieve the applicant’s claimed invention in light of the specification would not have been obvious to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noritake (US Publication No. 20160348806) teaches a damper device.
Dirnberger (US Publication No. 20100089492) teaches an ice flap device for a refrigerator.
Keller (US Publication No. 20120285755) teaches a single speed transmission for electric vehicle with mechanical or electrical park system
Takanaga (US Publication No. 20140335778) teaches a vehicle shutter.
Hapke (US Patent No. 9033192) teaches a rotary actuator for energy efficient ice cube dispenser door system. 
Johnson (US Patent No. 3862385) teaches a predetermining timer device.
Nortiake (US Patent No. 7155992) teaches a driving force transmission mechanism and damper apparatus equipped with driving force transmission mechanism.
	Harris (US Patent No. 3180157) teaches a control device. 
	Noritake (US Patent No. 5537086) teaches a driver device for reed switch. 
	Quantz (US Patent No. 4652027) teaches an electrically actuated lock mechanism.
	Yazawa (US Publication No. 20180340724) teaches the same structure. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        



/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762